

116 HR 8280 IH: Gig Worker Equity Compensation Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8280IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. McHenry (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Securities and Exchange Commission to extend exemptions for securities offered as part of employee pay to other individuals providing goods for sale, labor, or services for remuneration, to preempt certain provisions of State law with respect to wage rates and benefits, and for other purposes.1.Short titleThis Act may be cited as the Gig Worker Equity Compensation Act.2.Extension of Rule 701(a)In generalThe exemption provided under section 230.701 of title 17, Code of Federal Regulations, shall apply to individuals (other than employees) providing goods for sale, labor, or services for remuneration to either an issuer or to customers of an issuer to the same extent as such exemptions apply to employees of the issuer. For purposes of the previous sentence, the term customers may, at the election of an issuer, include users of the issuer’s platform.(b)Adjustment for inflationThe Securities and Exchange Commission shall annually adjust the dollar figure under section 230.701(e) of title 17, Code of Federal Regulations, to reflect the percentage change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.(c)RulemakingThe Securities and Exchange Commission—(1)shall revise section 230.701 of title 17, Code of Federal Regulations, to reflect the requirements of this section; and(2)may not revise such section 230.701 in any manner that would have the effect of restricting access to equity compensation for employees or individuals described under subsection (a).3.Preemption of certain provisions of State lawAny provision of a State law with respect to wage rates or benefits that creates a presumption that an individual providing goods for sale, labor, or services for remuneration for a person is an employee of such person under such law is preempted.4.GAO studyNot later than the end of the 3-year period beginning on the date of enactment of this Act, the Comptroller General of the United States shall carry out a study on the effects of this Act and submit a report on such study to the Congress.